Order, entered June 13, 1963, granting defendants’ motion to dismiss action unanimously affirmed, with $20 costs and disbursements to respondents. We affirm solely on the ground of undue delay in the prosecution of the action. The first publication which plaintiff claims violated section 50 of the Civil Rights Law was in 1959. This action was commenced in August, 1960 and issue was joined September 20, 1960. Pretrial examinations were completed in January, 1962. A note of issue was filed for the May 1963 Term. No substantial reason is submitted for the delay of 15 months. The allegation that appellant’s financial condition was such that he could not provide the necessary fee to file a note of issue is negated by the uncontroverted fact that plaintiff received $2,500 in settlement of this action from a codefendant. (See Bortino v. Fisher, 20 A D 2d 25.) Concur — Botein, P. J., Breitel, Rabin, Stevens and Bastow, JJ.